United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         January 13, 2004
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 03-41450
                           Summary Calendar



JAMES ISHMAEL TIBBS,

                                      Plaintiff-Appellant,

versus

JANIE COCKRELL; ROCHELLE MCKINNEY;
WILLIAM E. GONZALEZ; TRUMAN G. BLOCKER;
LEROY SCHAFFNER,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. G-03-CV-671
                         --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     James Ishmael Tibbs, Texas prisoner # 702590, has filed a

motion for leave to proceed in forma pauperis (IFP) on appeal,

following the district court’s order dismissing his civil-rights

complaint pursuant to the three-strikes bar, 28 U.S.C. § 1915(g).

Leave to appeal IFP is GRANTED.     28 U.S.C. § 1915(g).

         Because Tibbs’s prison trust fund account statement shows

that his average monthly deposits and his average monthly balance

for the six-month period preceding the filing of his notice of


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-41450
                                  -2-

appeal were zero, no initial partial filing fee is required.      The

agency having custody of Tibbs is ORDERED to forward funds from

his prison trust fund account to the clerk of the district court

on a regular basis as provided in 28 U.S.C. § 1915(b)(1) and (2),

until the full filing fee of $105 is paid.    The clerk of this

court is DIRECTED to send a copy of this order to the agency

having custody of Tibbs.

     However, it is clear from Tibbs’s submissions that he

complains only of a disagreement with his medical treatment.      A

42 U.S.C. § 1983 claim will not lie for alleged lack of medical

treatment where the dispute is over the type or quality of

treatment rendered.    Varnado v. Lynaugh, 920 F.2d 320, 321 (5th

Cir. 1991).    Consequently, Tibbs’s appeal is DISMISSED as

frivolous.    5TH CIR. R. 42.2.

     IFP GRANTED; APPEAL DISMISSED AS FRIVOLOUS.